Citation Nr: 1729937	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO. 12-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran failed to appear for the scheduled Board hearing scheduled on November 2015. To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing. Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn. 38 C.F.R. § 20.704 (d) (2016).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence received subsequent to the most recent final denial of service connection for hypertension is new and material because it raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received since the February 2000 rating decision, the requirements to reopen a claim for service connection for a hypertension have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c) (West 2014). The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims. 38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

With regard to the claim concerning new and material evidence for hypertension, the Board notes that the claim was previously denied in a February 2000 rating decision, on the basis there was no evidence of record to show that the Veteran's hypertension was caused by service or due to a service connected disability.  

Since the February 2000 rating decision, newly received evidence includes updated VA treatment records and private treatments records that show the Veteran was diagnosed with posttraumatic stress disorder (PTSD) for which he is now service connected. Additionally, the Veteran has asserted that his hypertension was caused or aggravated by his service connected PTSD.

The Board finds that the evidence added to the claims file is new as it was not before the adjudicators at the time of the February 2000 rating decision. Furthermore, the new evidence is material because it relates to unproven elements of the claim previously denied in the February 2000 rating decision. Specifically, that newly submitted evidence suggests that the Veteran's hypertension may have been caused or aggravated by his service connected disability. As the Veteran's PTSD was not service connected at the time of the February 2000 rating decision, this evidence is thus material to the Veteran's claim of service connection for hypertension. \

Accordingly, the Board finds that the low threshold for reopening the claim has been met. Shade v. Shinseki, 24 Vet. App. 110 (2010). Therefore, the new evidence is material, and the Veteran's claim is reopened.


ORDER

New and material evidence has been received, and the claim for service connection for hypertension is reopened. To that extent only, the appeal is allowed.


REMAND

During the course of this appeal, the Board notes that the Veteran had originally asserted that service connection was warranted for hypertension on a theory that the disability was due to or incurred in service, to include as secondary to diabetes mellitus. 

In May 2017, the Veteran's representative submitted a new theory regarding service connection for hypertension, namely that the Veteran's service-connected PTSD caused or aggravated hypertension. The Veteran's representative also submitted medical literature to support this new theory of entitlement to service connection. However, the Veteran has not been provided with a VA examination to address the etiology of his hypertension, to include on a direct and secondary basis.

In light of the new medical evidence of record and the Veteran's assertion that his hypertension is due to or aggravated by his service-connected PTSD, a VA examination must be scheduled to address whether the Veteran's hypertension is due to service or has been caused or aggravated by service-connected disability. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a medical professional with the appropriate expertise. The examiner must review the claims file and must note that review in the report. The examiner must provide a complete rationale for the opinions expressed. Any necessary tests should be obtained. The examiner must provide thorough responses to each of the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is related to active service.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension was caused by or is a result of service-connected PTSD. In providing this opinion, the examiner must comment upon the medical literature submitted by the Veteran's representative in May 2017.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected PTSD. In providing this opinion, the examiner must comment upon the medical literature submitted by the Veteran's representative in May 2017.

2. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


